                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


LEONITUS JABIR BEY,                                    C.A. NO.: 19-10219- PBS
     Plaintiff,

v.

DAVID PENDER,
     Defendant

             DEFENDANT’S MOTION IN LIMINE TO PREVENT THE
               PRO SE PLAINTIFF FROM CALLING WITNESSES
          WHO HE HAS REFUSED TO IDENTIFY OR PROVIDE ADDRESSES

        In the incident which is the subject matter of this lawsuit, the pro se plaintiff was

operating a motor vehicle with a passenger who was involved in the incident someone by the

name of Pathfinder Bey. The pro se plaintiff was asked for the address of Pathfinder Bey at his

deposition on May 20, 2020 and said he was in Florida but knew nothing beyond that (deposition

of the pro se plaintiff, pp. 24-25).


16 Q. And who is Pathfinder Bey?
17 A. He is my Co-Defendant, person in the car -- the
18 guest that was in the car with me, the guest who
19 recorded the entire incident.
20 Q. Okay, what is his address?
21 A. He is in Florida currently.
22 Q. Do you know what his address is in Florida?
23 A. I do not.
24 Q. Do you know what town he lives in?
25 A. I do not.

        On May 5, 2021, the defendant invited the pro se plaintiff to a discovery conference to

provide all information relative to any claim for medical injury/counseling and identities of

witnesses in further response to answers to Interrogatories and Requests for Production of

Documents and the discovery testimony. The pro se plaintiff has not responded. A motion to



                                                  1
compel is pending.

       Wherefore the defendant moves for an order prohibiting the plaintiff from calling

Pathfinder Bey as a witness.

                                                     The Defendant,

                                                     By his attorney,

                                                     /s/Bradford N. Louison
                                                     _____________________________
                                                     Bradford N. Louison, Esq. BBO#305755
                                                     blouison@lccplaw.com
                                                     Louison, Costello, Condon & Pfaff, LLP
                                                     101 Summer Street
                                                     Boston, MA 02110
                                                     (617) 439-0305


Date: June 9, 2021




                                CERTIFICATE OF SERVICE

       I hereby certify that on this day, I caused the foregoing to be served by first class mail or

via email to:

                                            Leonitus Jabir Bey
                                             P.O. Box 1934
                                           Lowell, Mass 01854
                                         ryamexum@gmail.com



                                                        /s/Bradford N. Louison

                                                       Bradford N. Louison

Dated: June 9, 2021




                                                 2
